Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 5-7
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newland et al., US 2009/0073957 Al, (“Newland”) in view of Schlichter, US 9,069,539 B2 (“Schlicter”)
Newland and Schlicter were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Newland teaches a network consolidation point comprising: (Fig. 1, element 105) 
a housing; (Fig.  1, element 105; See also Fig. 3)
a passive coupler situated in the housing, the passive coupler configured to couple a first backbone-coupled, four pair Ethernet cable to a communications outlet-coupled, four pair Ethernet cable; (Fig. 1, port/cable connecting element 120-1 and 102-N, element 114; See also Fig. 3, element 310; See also [0020] “Data distribution device 105 … network device for distributing data using any physical networking standards and data communication protocols, including, for example, Ethernet and TCP/IP … may be a switch, a hub, a router, a patch panel, or any other type of network device known by one of ordinary skill in the art. Data distribution device 105 may exchange data with remote data distribution device 110, externally powered network devices 120-1-120-N, and/or network devices 125-1-125-N using any known physical networking standards and data communication protocols,”
See also [0020] “Data distribution device 105 may exchange data utilizing standard Ethernet cables and connectors, such as, for example, CATS/5e, and/or CAT6 cabling, in conjunction with, for example, standard RJ-45 connectors.” 
See also Fig. 2A elements 210, 114, and 220;
i.e. data only connections as between network devices and another switch – backbone-coupled giving the claim the BRI – are taught.) 
 an active converter situated in the housing, the active coupler configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, … Ethernet cable, wherein the active converter converts data transmitted over the second backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, … Ethernet cable.  (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]
“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
a reverse active converter situated in the housing configured to couple a second communications outlet-coupled … Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled … Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.   (Fig. 3, elements 320, 360, 340, 370, and 315 collectively; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; Emphasis added. See also [0022] – [0023];) 
wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled … Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable.  (Fig. 3, elements 320, 360, 370, and 315; See also [0035] – [0041]“Gigabit switch 205 may exchange data through uplink port 320, unpowered port 310, and powered port 315. These ports may be any type of data port known in the art … process controller 340 may instruct the power controller in PCPC 370 to provide powered port 315 with the appropriate amount of power for use by VoIP telephone 215. This power may be provided over powered port 315 using PoE.”; See also [0022] – [0023];) 
wherein the passive coupler, active converter, and reverse active converter are provided within  the housing as a network consolidation point. (Fig.  1, element 105; See also Fig. 3) 

Newland does not teach wherein the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable [Substituted with “Ethernet Cable” above for clarity] to power transmittable over third backbone-coupled, four pair Ethernet cable. Emphasis added.
an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable [Substituted with “Ethernet Cable” above for clarity], wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the first communications outlet-coupled, single pair Ethernet cable [Substituted with “Ethernet Cable” above for clarity].  Emphasis added.
a reverse active converter configured to couple a second communications outlet-coupled, single pair Ethernet cable [Substituted with “Ethernet Cable” above for clarity]  to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled, single pair Ethernet cable [Substituted with “Ethernet Cable” above for clarity] to data transmittable over third backbone-coupled, four pair Ethernet cable.  Emphasis added.
Note, however, that Newland goes on to teach that power and data may be received and in-turn provided to network clients via “IEEE 802.3af PoE standards, or any other power over data line techniques know in the art.” (Newland at [0023], Emphasis added.)

Schlicter teaches an active converter configured to couple a second backbone-coupled, four pair Ethernet cable to a first communications outlet-coupled, single pair Ethernet cable, wherein the active converter converts data transmitted over the backbone-coupled, four pair Ethernet cable to data transmittable over the communications outlet-coupled, single pair Ethernet cable.  Emphasis added.
(col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 
a reverse active converter configured to couple a second communications outlet-coupled, single pair Ethernet cable to a third backbone-coupled, four pair Ethernet cable, wherein the reverse active converter converts data transmitted over the second communications outlet-coupled, single pair Ethernet cable to data transmittable over third backbone-coupled, four pair Ethernet cable.  (col. 5, ll. 15-20 “Data transfers between the APSE 120 and the XPD 110 over the cable 30 are provided by a respective Ethernet PHY module 150 in each device. In one embodiment,” Emphasis added. See also col. 1, ll. 9-20 i.e. a network switch which facilitates data transfers as between the devices connected to its ports is taught.) 
the reverse active converter additionally converts power transmitted over the second communications outlet-coupled, single pair Ethernet cable to power transmittable over third backbone-coupled, four pair Ethernet cable. (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. the switch may itself be a PD, and receive power over a single pair connection with a PSE.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schlicter with the teaching of Newland as both references are directed to controlling power in computer network systems. Moreover, Schlicter improves on Newland’s teaching of implementing power/data delivery in a switch (Newland [0023])  by teaching a technique which adaptively provides power/data based on the detected type of PD, thus improving power/data delivery and flexibility of the system. (Schlicter col. 2, ll. 48 – 67; col. 1, ll. 20-60) 
Regarding Claim 2,
 Newland does not teach wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  
Schlicter teaches wherein the active converter additionally converts power transmitted over the second backbone-coupled, four pair Ethernet cable to power transmittable over the first communications outlet-coupled, single pair Ethernet cable.  (col. 4, ll. 31-42 “FIG. 4 depicts an embodiment of PoE system 100 in accordance with the present disclosure. An adaptive PSE, APSE 120, is coupled bycable30toa type-XPD,XPDll0, wherein X designates the type of PD. For example, when the PD 110 35 is a type-I device Xis "1" and when the PD 110 is a type-2 device Xis "2". When the APSE 120 is connected to the XPD 110 over cable 30, the APSE 120 is capable of determining the type of powered device connected to the cable 30. Once the type of powered device is determined and power is provided to the XPD 110, data may be transferred between the devices. The PoE system 100 is capable of providing power and data to either a type- I device or a type-2 device.”; Emphasis added.
See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added;	See also Fig. 1, elements 12, 20, 30, and 40;
See also Fig. 4, elements 120, 30, and 110;
i.e. data and power are converted to either a one pair or two pair standard, based on the detected PD. ) 

Regarding Claim 6,
 New land does not expressly teach wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards. 
Schlichter teaches wherein the purposeful modification of the data comprise converting between first and second IEEE Ethernet standards (col. 10, Il. 31-34“The APSE 120 andAPD 175 of the disclosure are described as elements of Ethernet communication systems wherein type- [and type-2 devices are described in relevant Ethernet standards.” i.e. at least two Ethernet standards are used to transmit data/power)
Claim(s) 5 and 7
 recite(s) features that are substantially the same, save for the category of invention, as the system set forth in claim(s) 1-2. Specifically:
Claim(s) 5 correspond(s) to claim(s) 1; and
Claim(s) 7 correspond(s) to claim(s) 2; 
Therefore claim(s) 5 and 7 is/are rejected under the same reasoning set forth above over Newland in view of Schlichter.
Response to Arguments
Applicant's arguments filed 8/22/2022 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant argues first that 
the Office Action refers to element 105 in Figure 1 of Newland. However, the office action also admits that Newland fails to disclose a reverse active converter or active converter as defined in claims 1 and 5 … the office action admits that Newland fails to disclose an active converter configured to couple a second backbone coupled, four pair ethernet cable to a first communications outlet coupled, single pair ethernet cable. The Office Action further notes that Newland fails to disclose a reverse active converter configured to couple a second communications outlet coupled, single payer ethernet cable to a third backbone coupled, four pair ethernet cable.
Remarks at pp. 6-7
Examiner respectfully disagrees. As discussed above and in the previous action, Newland was cited for its teaching of accepting and delivering power over standard CAT5/5e or CAT6 cabling. (Newland at [0020]. i.e. four pair Ethernet cable).
Schlicter teaches that the switch itself may be a PD, and may provide power over single pair Ethernet (col. 4, ll. 31-42 See also col. 1, ll 35-42 “A one-pair Ethernet PD connected to the Ethernet switch receives power and data over one pair within the cable … An enterprise, owning a PD, often desires to connect 40 either a one-pair device, a type-I device, or a two-pair device, a type-2 device to the jack.” Emphasis added; See also Fig. 1, elements 12, 20, 30, and 40; See also Fig. 4, elements 120, 30, and 110; i.e. the switch may itself be a PD, and receive power over a single pair connection with a PSE.)
In mapping Newland and Schlicter, Examiner attempted to emphasize Newland not teaching single pair Ethernet. Examiner has endeavored to clarify the mapping of Newland and Schlicter in the rejection above. 
Next, Applicant argues that 
The office action goes on to rely on a legend disclosures of these elements in the Schlicter reference. However there is no disclosure of such elements described in the Schlicter reference being included in a single housing. Even if the active converter and reverse active converter of Newland were somehow modified based on Schlicter as suggested in the Office Action, there is no suggestion or disclosure of providing such modified devices in a single housing to function as a network consolidation point.
Remarks at p. 7.
In response to applicant's argument, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Here, Schlicter improves on Newland’s teaching of implementing power/data delivery in a switch (Newland [0023]; Fig.  1, element 105; See also Fig. 3) by teaching a technique which adaptively provides power/data based on the detected type of PD, thus improving power/data delivery and flexibility of the system. (Schlicter col. 2, ll. 48 – 67; col. 1, ll. 20-60). Schlicter’s teaching further includes converting as between single pair and multi-pair Ethernet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller, US 2003/0120967 Al, for its teaching of a network switch that contains data conversion circuitry within a housing; and
CHEUNG, US 2012/0023340 Al, for its teaching of a network switch providing power over ethernet over multiple ports contained with a housing;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187        

/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187